         Case 2:18-cr-00271-MAK Document 74 Filed 08/13/20 Page 1 of 1




                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                   : CRIMINAL ACTION
                                            :
                    v.                      : NO. 18-271-1
                                            :
 JAMES FRANKLIN HILL                        :


                                        ORDER
       AND NOW, this 13th day of August 2020, upon considering Defendant’s Motion for

reconsideration (ECF Doc. No. 70) of our July 30, 2020 Order (ECF Doc. No. 69), the United

States’ Response (ECF Doc. No. 71), Defendant’s Reply (ECF Doc. No. 72), and for reasons in

the accompanying Memorandum, it is ORDERED Defendant’s Motion for reconsideration (ECF

Doc. No. 70) is DENIED.



                                                 _____________________
                                                 KEARNEY, J.
